DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.  This is in response to the amendment filed on 22 April 2021.
2.  Claims 1-16 are pending in the application.
3.  Claims 1-16 have been allowed.
Allowable Subject Matter
4.  Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art to the current application is Manickam et al US 2014/0189781 A1 (hereinafter Manickam).  Manickam is directed towards an application server that hosts a plurality of enterprise applications and stores enterprise data associated with each of the enterprise applications [abstract].  Manickam teaches that the application can be a messaging application [0025].  Manickam teaches that when the client application or enterprise application is launched, the data protection engine may decrypt the enterprise data stored in the memory device [0034].  Manickam teaches when the client application is closed, the data protection engine may encrypt the enterprise data and stored the encrypted enterprise data at the allocated memory location in accordance with the memory protection engine [0034].  However, the prior art does not disclose, 
Any claims not directly addressed are allowed on the virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Relevant Prior Art
5.  The following references have been considered relevant by the examiner:
A.  Ballard et al US 2018/0352440 A1 directed to techniques for changing a required authentication type based on a request for a particular type of information [abstract].
B.  Lee et al US 2016/0277369 A1 directed to an electronic device which can efficiently protect communication [0005].
C.  Sylvain US 2015/0281234 A1 directed to techniques for third party authentication of users of communication systems [0001].
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARAVIND K MOORTHY whose telephone number is (571)272-3793.  The examiner can normally be reached on M-F 7:30-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on 571-272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ARAVIND K MOORTHY/Primary Examiner, Art Unit 2492